SUMMARY ORDER
Xian Fang Guan petitions for review of the Board of Immigration Appeals (“BIA”) April 26, 2004 denial of her motion to reconsider its denial of her motion to reopen her removal proceedings. We presume the parties’ familiarity with the underlying facts, the procedural history, and the scope of the issues presented on appeal.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 233-34 (quoting Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted)).
In the present case, the BIA denied Guan’s motion to reconsider because it concluded that it had made no errors of fact or law in finding that Guan had filed an untimely motion to reopen her case, in that Guan had thirty days to make such a filing and she filed her motion over a year after her final order of removal. Accordingly, we find that the BIA has not abused its discretion in denying Guan’s motion to reconsider.
For the foregoing reasons, the petition for review is DENIED and the outstanding motion for a stay of removal is DENIED.